Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, dated as of January     , 2011, is made by and
between Dynamic Materials Corporation, a Delaware corporation (the “Company”)
and                            (the “Indemnitee”).

 

Recitals

 

A.            The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of public corporations unless they are adequately protected through insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers.

 

B.            The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take.

 

C.            The Company and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers.

 

D.            The Company believes that it is unfair for its directors and
officers to assume the risk of huge judgments and other expenses which may occur
in cases in which the director or officer received no personal profit and in
cases where the director or officer was not culpable.

 

E.             The Company, after reasonable investigation, believes that the
interests of the Company and its stockholders would best be served by a
combination of insurance and the indemnification by the Company of the directors
and officers of the Company.

 

F.             Section 145 of the DGCL (“Section 145”), under which the Company
is organized, empowers the Company to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive.

 

G.            Section 102(b)(7) of the DGCL allows a corporation to include in
its certificate of incorporation a provision limiting or eliminating the
personal liability of a

 

--------------------------------------------------------------------------------


 

director for monetary damages in respect of claims by stockholders and
corporations for breach of certain fiduciary duties, and the Company has so
provided in its Certificate of Incorporation, as amended, that each director
shall be exculpated from such liability to the maximum extent permitted by law.

 

H.            The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders.

 

I.              The Company desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Company and/or one or more
subsidiaries of the Company free from undue concern for unwarranted claims for
damages arising out of or related to such services to the Company and/or one or
more subsidiaries of the Company.

 

J.             Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company and/or one or more
subsidiaries of the Company on the condition that Indemnitee is furnished the
indemnity provided for herein.

 

Agreement

 

1.             Right to Indemnification.  To the fullest extent permitted by the
laws of the State of Delaware:

 

(a)           The Company shall indemnify Indemnitee if Indemnitee was or is a
party or is threatened to be made a party to any threatened, pending or
completed proceeding (including any investigations) by reason of the fact that
Indemnitee is or was or has agreed to serve at the request of the Company as a
director, officer, employee or agent (which for purposes hereof, shall include a
trustee, partner or manager or similar capacity) of the Company, or while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, or by reason of any action alleged to
have been taken or omitted in such capacity.  For the avoidance of doubt, the
foregoing indemnification obligation includes, without limitation, claims for
monetary damages against Indemnitee in respect of an alleged breach of fiduciary
duties, to the fullest extent permitted under Section 102(b)(7) of the DGCL as
in existence on the date hereof.

 

(b)           The indemnification provided by this Section 1 shall be from and
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such proceeding and any appeal therefrom, but shall
only be provided if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in

 

2

--------------------------------------------------------------------------------


 

or not opposed to the best interests of the Company, and, with respect to any
criminal proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(c)           Notwithstanding the foregoing provisions of this Section 1, in the
case of any threatened, pending or completed action or suit by or in the right
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, or
while serving as a director or officer of the Company, is or was serving or has
agreed to serve at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, Indemnitee shall be entitled to the rights of
indemnification provided for herein in connection with such action or suit if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification shall be made in
respect of any such claim, issue or matter as to which Indemnitee shall have
been finally adjudged to be liable to the Company unless, and only to the extent
that, the Delaware Court of Chancery or the court in which such action or suit
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.

 

(d)           The termination of any proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not act in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.  In addition, neither the failure of the party making the
determination as specified in Section 3 below (the “reviewing party”) to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
reviewing party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense in such legal proceedings to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.  In connection with
any determination by the reviewing party or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish by clear and convincing evidence that Indemnitee is not so
entitled.

 

(e)           The indemnification and contribution provided for herein will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee or any officer, director, employee, agent or controlling
person of Indemnitee.

 

3

--------------------------------------------------------------------------------


 

2.             Successful Defense: Partial Indemnification.

 

(a)           To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any proceeding referred to in Section 1 hereof or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses (including attorneys’ fees) actually and reasonably incurred in
connection therewith.  For purposes of this Agreement and without limiting the
foregoing, if any proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without:

 

(i)            the disposition being adverse to Indemnitee;

 

(ii)           an adjudication that Indemnitee was liable to the Company;

 

(iii)          a plea of guilty or nolo contendere by Indemnitee;

 

(iv)          an adjudication that Indemnitee did not act in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; and

 

(v)           with respect to any criminal proceeding, an adjudication that
Indemnitee had reasonable cause to believe Indemnitee’s conduct was unlawful,

 

Indemnitee shall be considered for the purposes hereof to have been wholly
successful with respect thereto.

 

(b)           If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any proceeding, or in defense of any claim, issue or matter therein, and any
appeal therefrom but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement to
which Indemnitee is entitled.

 

3.             Determination That Indemnification Is Proper.  Any
indemnification hereunder shall (unless otherwise ordered by a court) be made by
the Company unless a determination is made that indemnification of such person
is not proper in the circumstances because he or she has not met the applicable
standard of conduct set forth in Section 1(b) hereof.  Any such determination
shall be made:

 

4

--------------------------------------------------------------------------------


 

(i)            by a majority vote of the directors who are not parties to the
proceeding in question (“disinterested directors”), even if less than a quorum;

 

(ii)           by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum;

 

(iii)          by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
proceeding in question;

 

(iv)          by independent legal counsel; or

 

(v)           by a court of competent jurisdiction.

 

4.             Advance Payment of Expenses: Notification and Defense of Claim.

 

(a)           Expenses (including attorneys’ fees) incurred by Indemnitee in
defending a threatened or pending proceeding, or in connection with an
enforcement action pursuant to Section 5(b) or Section 7(b), shall be paid by
the Company in advance of the final disposition of such proceeding within twenty
(20) days after receipt by the Company of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized by this Agreement or
otherwise.  Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment.  Advances shall be
unsecured and interest-free.

 

(b)           Within thirty (30) days after receipt by Indemnitee of notice of
the commencement of any proceeding, Indemnitee shall, if a claim thereof is to
be made against the Company hereunder, notify the Company of the commencement
thereof.  The failure to timely notify the Company of the commencement of the
proceeding, or Indemnitee’s request for indemnification, will not relieve the
Company from any liability that it may have to Indemnitee hereunder, except to
the extent the Company is prejudiced in its defense of such proceeding as a
result of such failure.

 

(c)           If the Company shall be obligated to pay the expenses of
Indemnitee with respect to any proceeding, as provided in this Agreement, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so.  After delivery of
such notice, approval of such counsel by

 

5

--------------------------------------------------------------------------------


 

Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that:

 

(i)            Indemnitee shall have the right to employ Indemnitee’s own
counsel in such proceeding at Indemnitee’s expense; and

 

(ii)           if (A) the employment of counsel by Indemnitee has been
previously authorized in writing by the Company, (B) counsel to the Company or
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position, or reasonably believes that a conflict is likely to arise,
on any significant issue between the Company and Indemnitee in the conduct of
any such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then (in each case) the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company, except as
otherwise expressly provided by this Agreement.

 

The Company shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Company or as to
which counsel for the Company or Indemnitee shall have reasonably made the
conclusion provided for in clause (B) above.

 

(d)           Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s corporate
status with respect to the Company or any corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee is or
was serving or has agreed to serve at the request of the Company, a witness or
otherwise participates in any proceeding at a time when Indemnitee is not a
party in the proceeding, the Company shall indemnify Indemnitee against all
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.

 

5.             Procedure for Indemnification.

 

(a)           To obtain indemnification, Indemnitee shall promptly submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.

 

(b)           The Company’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 45 days

 

6

--------------------------------------------------------------------------------


 

following receipt of a request for indemnification pursuant to Section 5(a). 
The right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such 45-day
period.  It shall be a defense to any such action (other than an action brought
to enforce a claim for the advance of costs, charges and expenses under
Section 4 hereof where the required undertaking, if any, has been received by
the Company) that Indemnitee has not met the standard of conduct set forth in
Section 1 hereof, but the burden of proving such defense by clear and convincing
evidence shall be on the Company.  Neither the failure of the Company (including
its Board of Directors or one of its committees, its independent legal counsel,
and its stockholders) to have made a determination prior to the commencement of
such action that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct set forth in
Section 1 hereof, nor the fact that there has been an actual determination by
the Company (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has or has not met the applicable standard of
conduct.  The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Company.

 

(c)           The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 5, and the Company shall have the burden of proof in overcoming
that presumption in reaching a determination contrary to that presumption.  Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company overcomes such presumption by clear and
convincing evidence.

 

6.             Insurance and Subrogation.

 

(a)           The Company shall purchase and maintain insurance in reasonable
amounts from established and reputable insurers on behalf of Indemnitee (which
shall include so called “tail” coverage) who is or was or has agreed to serve at
the request of the Company as a director or officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise against any liability asserted against, and incurred
by, Indemnitee or on Indemnitee’s behalf in any such capacity, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement.  If the Company has such insurance in effect at the time the Company
receives from Indemnitee any notice of the commencement of a proceeding, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the policy.  The Company
shall

 

7

--------------------------------------------------------------------------------


 

thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

 

(b)           In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy.  The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.

 

(c)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

 

7.             Limitation on Indemnification.  Notwithstanding any other
provision herein to the contrary, the Company shall not be obligated pursuant to
this Agreement:

 

(a)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to any proceeding (or part thereof) initiated by
Indemnitee, except with respect to a proceeding brought to establish or enforce
a right to indemnification (which shall be governed by the provisions of
Section 7(b) of this Agreement), unless such proceeding (or part thereof) was
authorized or consented to by the Board of Directors of the Company.

 

(b)           Action for Indemnification.  To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such
proceeding, in whole or in part, or unless and to the extent that the court in
such proceeding shall determine that, despite Indemnitee’s failure to establish
their right to indemnification, Indemnitee is entitled to indemnity for such
expenses; provided, however, that nothing in this Section 7(b) is intended to
limit the Company’s obligation with respect to the advancement of expenses to
Indemnitee in connection with any such proceeding instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 4 hereof.

 

(c)           Section 16 Violations.  To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of profits arising from the purchase or sale by
Indemnitee of

 

8

--------------------------------------------------------------------------------


 

securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 

(d)           Certain Settlement Provisions.  To indemnify Indemnitee for
amounts paid in settlement of any proceeding without the Company’s prior written
consent, which shall not be unreasonably withheld.  The Company shall not settle
any proceeding in any manner that would impose any fine or other obligation on
Indemnitee without Indemnitee’s prior written consent, which shall not be
unreasonably withheld.

 

8.             Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall (whether
or not it is jointly liable with Indemnitee or  would be joined in any
proceeding), to the fullest extent permitted by law, contribute to the payment
of Indemnitee’s costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any proceeding,
whether civil, criminal, administrative or investigative, in an amount that is
just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Company or others
pursuant to indemnification agreements or otherwise; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c) or 7 hereof.

 

9.             Non-Exclusivity.  The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or Bylaws, in any court in which
a proceeding is brought, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, and Indemnitee’s rights hereunder
shall continue after Indemnitee has ceased acting as an agent of the Company and
shall inure to the benefit of the heirs, executors and administrators of
Indemnitee.  However, no amendment or alteration of the Company’s Certificate of
Incorporation or Bylaws or any other agreement shall adversely affect the rights
provided to Indemnitee under this Agreement.

 

10.           Enforcement.  The Company shall be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable.  The Company agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to

 

9

--------------------------------------------------------------------------------


 

Indemnitee, for which a remedy at law will be inadequate.  As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Company of
its obligations under this Agreement.

 

11.           Interpretation of Agreement.

 

(a)           It is understood that the parties hereto intend this Agreement to
be interpreted and enforced so as to provide indemnification to Indemnitee to
the fullest extent now or hereafter permitted by law, including in those
circumstances in which indemnification would otherwise be discretionary.

 

(b)           If the DGCL is amended after adoption of this Agreement to expand
further the indemnification permitted to directors or officers, then the Company
shall indemnify Indemnitee to the fullest extent permitted by the DGCL, as so
amended.

 

12.           No Employment Rights.  Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.

 

13.           Survival of Rights.

 

(a)           All agreements and obligations of the Company contained herein
shall continue during the period Indemnitee is a director, officer, employee or
agent of the Company and shall continue thereafter so long as Indemnitee shall
be subject to any possible claim or threatened, pending or completed proceeding
by reason of the fact that Indemnitee was serving in the capacity referred to
herein.

 

(b)           The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) or to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(c)           All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, heirs,
executors, administrators and legal representatives.

 

14.           Savings Clause.  If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any

 

10

--------------------------------------------------------------------------------


 

proceeding, including an action by or in the right of the Company, to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated and to the full extent permitted by applicable law.

 

15.           Certain Definitions.  For purposes of this Agreement, the
following definitions shall apply:

 

(a)           The term “by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.

 

(b)           The term “Company” shall include, without limitation and in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

 

(c)           The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Company or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board of Directors,
which approval shall not be unreasonably withheld), actually and reasonably
incurred by Indemnitee in connection with either the investigation, defense or
appeal of a proceeding or establishing or enforcing a right to indemnification
under this Agreement, Section 145 or otherwise.

 

(d)           The term “independent legal counsel” shall mean an attorney or
firm of attorneys, who shall not have otherwise performed services for the
Company or any Indemnitee within the last five years (other than with respect to
matters concerning the right of any Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).  Any such independent legal
counsel shall be selected by the Board of Directors, unless the Board of
Directors shall request that the Indemnitee shall

 

11

--------------------------------------------------------------------------------


 

make such selection.  The party selecting the independent legal counsel shall
promptly provide written notice to the other party of its selection.  Within 10
days after receipt of such written notice, Indemnitee or the Company, as the
case may be, may, deliver to the Company or the Indemnitee, as the case may be,
a written objection to such selection; provided, however, that such objection
may be asserted only on the ground that the independent legal counsel so
selected does not meet the requirements hereof.

 

(e)           The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Company), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan).

 

(f)            The term “not opposed to the best interests of the Company” shall
include, without limitation, action taken by a person in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan.

 

(g)           The term “other enterprises” shall include, without limitation,
employee benefit plans.

 

(h)           The term “proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.

 

(i)            The term “serving at the request of the Company” shall include,
without limitation, any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

 

16.           Notices.  Any notice, request or other communication required or
permitted to be given to the parties under this Agreement shall be in writing
and either delivered in person or sent by telecopy, telex, telegram, overnight
mail or courier service, or certified or registered mail, return receipt
requested, postage prepaid, to the parties at the following addresses (or at
such other addresses for a party as shall be specified by like notice):

 

If to the Company:

 

5405 Spine Road

 

12

--------------------------------------------------------------------------------


 

Boulder CO 80301
Attn: Chief Executive Officer
Facsimile: (303) 604-1897

 

If to Indemnitee:

 

 

 

Facsimile:

 

17.           Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements between Indemnitee
and the Company or its predecessors with respect to the matters covered hereby
are expressly superseded by this Agreement.

 

18.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

19.           Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 

20.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

21.           Headings.  The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

[Name, Title]

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

[Name]

 

14

--------------------------------------------------------------------------------